In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered April 2, 1976, which denied, without prejudice to its renewal, the appellant husband’s motion to reopen a previous hearing and for the making of a new order of support. Leave for the taking of this appeal is hereby granted. Order affirmed, without costs or disbursements. The appellant should be permitted to prove marked changes of financial circumstances on the petitioner’s part, if indeed such changes do occur. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.